                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT

In the Matter of:
                                                                  Chapter 11
       Rex Printing Company,                                      Case No. 18-55671-pjs
                                                                  Hon. Phillip J. Shefferly
            Debtor.
_______________________________/

         STIPULATED ORDER ADJOURNING THE HEARING ON CONFIRMATION
                      OF THE DEBTOR’S CHAPTER 11 PLAN

       This matter having come before the Court on the Stipulation by and between the Debtor, Rex

Printing Company, though its counsel, Jay S. Kalish, the Office of the United States Trustee, though

Ronna G. Jackson, Trial Attorney, the Michigan Department of Treasury, through its counsel, Moe

Freedman, and the Michigan Unemployment Insurance Agency, through its counsel, Peter T. Kotula, for

entry of an Order adjourning the hearing on Confirmation of the Debtor’s Chapter 11 Plan from August

30, 2019 until September 6, 2019 at 11:00 a.m.

       THE COURT BEING DULY ADVISED IN THE PREMISES:

       IT IS ORDERED that the hearing on Confirmation of the Debtor’s Chapter 11 Plan is

adjourned from August 30, 2019 until September 6, 2019 at 11:00 a.m.




                                                   1

     18-55671-pjs     Doc 96-1    Filed 08/29/19       Entered 08/29/19 13:58:07     Page 1 of 1
